Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This is a response to the amendment filed on 01/03/21.  The applicant argument regarding 35 U.S.C. 101 and Bhattacharya et al. is not persuasive; therefore, all the rejections based on 35 U.S.C. 101 and Bhattacharya et al. is retained and repeated for the following reasons.

Summary of claims

Claims 1-20 are pending.

Claims 1-20 are rejected.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more ("2014 Interim Guidance on Patent Subject Matter Eligibility," 79 Fed. reg. 74618 (Dec. 16, 2014), which supplements the "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al.," Memorandum to the Examining Corps, June 25, 2014. See also DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. Dec. 5, 2014) and Content Extraction v. Wells Fargo Bank (Fed. Cir. Dec. 23, 2014)).

The courts found concepts relating to “comparing information regarding a sample or test subject to a control or target data …collecting and comparing know information … obtaining and comparing intangible data …comparing new and stored information and using rules to identify options ” as an abstract idea. Furthermore, abstract ideas are also “…an algorithm for calculating parameters indicating an abnormal condition …calculating the 

The additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea because the additional elements cause the computing system to perform the evaluating steps. Generic computing system/module performing generic computing functions, without an inventive concept, do not amount to significantly more than the abstract idea. Different type of code does not impose meaningful limitations or render the idea less abstract.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Therefore, the claim does not amount to significantly more than the abstract idea itself.  The claims are not patent eligible. 

Claims 2-7, 9-14 and 16-20 are likewise rejected.








Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharya et al. (US Pub. 2011/0173582).

As to claims 1, 8 and 15 the prior art teach a non-transitory computer-readable medium comprising stored instructions, which when executed by a processor, cause the processor to: 

converting a first integrated circuit (IC) design layout having in-design layers into a second IC design layout having derived layers, wherein said converting comprises mapping the in-design layers to the derived layers by applying a set of layer derivation rules to shapes in the IC design layout, and wherein the set of layer derivation rules implements a one-to-many mapping between the in-design layers and the derived layers (see fig 2, fig 3 paragraph 0036-0045 and summary; especially, Bhattacharya et al. teach converting a first integrated circuit (IC) design layout having in-design layers into a second IC design layout having derived layers, wherein said converting comprises mapping the in-design layers to the derived layers by applying a set of layer derivation rules to shapes in the IC design layout, and wherein the set of layer derivation rules implements a one-to-many mapping between the in-design layers and the derived layers as fig 2, fig 3 paragraph 0037-0044 and summary); 



and perform parasitic extraction on the IC design layout by providing the second IC design layout and the one-to-one mapping to the parasitic extraction tool (see fig 2-6 paragraph 0050-0060 and background; especially, Bhattacharya et al. teach perform parasitic extraction on the IC design layout by providing the second IC design layout and the one-to-one mapping to the parasitic extraction tool as fig 2-6 paragraph 0051-0059 and background).


As to claims 2, 9 and 16 the prior art teach wherein the set of layer derivation rules are specified in a layer mapping file, and wherein said applying the set of layer derivation rules to the shapes in the IC design layout comprises reading the layer mapping file (see fig 2, fig 3 paragraph 0039-0046).
.

As to claim 3, 10 and 17, the prior art teach wherein said generating the one-to-one mapping between the derived layers and the process layers used in the parasitic extraction tool comprises creating a temporary file that contains a table that maps derived layers to corresponding process layers, and wherein said providing the one-to-one mapping to the parasitic extraction tool comprises providing the temporary file to the parasitic extraction tool (see fig 2-5 paragraph 0045-0055 and background).

As to claims 4, 11 and 18 the prior art teaches wherein the set of layer derivation rules are specified in a first section of a layer mapping file, and wherein said applying the set of layer derivation rules to the shapes in the IC design layout comprises reading the layer mapping file, wherein generating the one-to-one mapping between the derived layers and the process layers used in the parasitic extraction tool comprises creating a second section in the layer mapping file that contains a table that maps derived layers to corresponding process layers, wherein said providing the one-to-one mapping to the parasitic extraction tool comprises providing the layer mapping file to the parasitic extraction tool, and wherein the first section of the layer mapping file includes a keyword that causes the parasitic extraction tool to ignore the first section of the layer mapping file (see fig 2-7 paragraph 0057-0069 and summary).

As to claims 5, 12 and 19 the prior art teaches wherein each layer derivation rule includes (1) an in-design layer identifier, (2) a process layer identifier, and (3) a condition that must be satisfied by parameters of a given shape in the IC design layout for the layer derivation rule to apply to the given shape (see fig 2, fig 6-10 paragraph 0064-0071).

As to claims 6, 13 and 20 the prior art teaches wherein the condition includes one or more of: a first term that checks if the given shape is in an active or a non-active region, a second term that checks if the given shape is in an n-type or a p-type region, and a third term that checks if the given shape is covered by a recognition layer corresponding to a type of module (see fig 2-8 paragraph 0068-0074).

As to claims 7 and 14 the prior art wherein the type of module is one of: an input/output module, a low voltage module, a high voltage module, or a memory module (see fig 2-9 paragraph 0070-0075).










Remarks

Applicant’s response and remarks filed on 01/03/21 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:

Applicant contends that Bhattacharya et al. do not describe “converting a first integrated circuit (IC) design layout having in-design layers into a second IC design layout having derived layers, wherein said converting comprises mapping the in-design layers to the derived layers by applying a set of layer derivation rules to shapes in the IC design layout, and wherein the set of layer derivation rules implements a one-to-many mapping between the in-design layers and the derived layers” probes as claimed, Examiner respectfully disagrees.   The prior art Bhattacharya et al. (US Pub. 2011/0173582) do teach converting a first integrated circuit (IC) design layout having in-design layers into a second IC design layout having derived layers, wherein said converting comprises mapping the in-design layers to the derived layers by applying a set of layer derivation rules to shapes in the IC design layout, and wherein the set of layer derivation rules implements a one-to-many mapping between the in-design layers and the derived layers (see fig 2, fig 3 paragraph 0036-0045 and summary; especially, Bhattacharya et al. teach converting a first integrated circuit (IC) design layout having in-design layers into a second IC design layout having derived layers, wherein said converting comprises mapping the in-design layers to the derived layers by applying a set of layer derivation rules to shapes in the IC design layout, and wherein the set of layer derivation rules implements a one-to-many mapping between the in-design layers and the derived layers as fig 2, fig 3 paragraph 0037-0044 and summary).

Applicant contends that Bhattacharya et al. do not describe “generate a one-to-one mapping between the derived layers and process layers used in a parasitic extraction tool” probes as claimed, Examiner respectfully disagrees.   The prior art Bhattacharya et al. (US Pub. 2011/0173582) do teach generate a one-to-one mapping between the derived layers and process layers used in a parasitic extraction tool (see fig 2-5 paragraph 0040-0054; especially, Bhattacharya et al. teach generate a one-to-one mapping between the derived layers and process layers used in a parasitic extraction tool as fig 2-5 paragraph 0041-0053).

Applicant contends that Bhattacharya et al. do not describe “perform parasitic extraction on the IC design layout by providing the second IC design layout and the one-to-one mapping to the parasitic extraction tool (see fig 2-6 paragraph 0050-0060 and background; especially, Bhattacharya et al. teach perform parasitic extraction on the IC design layout by providing the second IC design layout and the one-to-one mapping to the parasitic extraction tool as fig 2-6 paragraph 0051-0059 and background)” probes as claimed, Examiner respectfully disagrees.   The prior art Bhattacharya et al. (US Pub. 2011/0173582) do teach perform parasitic extraction on the IC design layout by providing the second IC design layout and the one-to-one mapping to the parasitic extraction tool (see fig 2-6 paragraph 0050-0060 and background; especially, Bhattacharya et al. teach perform parasitic extraction on the IC design layout by providing the second IC design layout and the one-to-one mapping to the parasitic extraction tool as fig 2-6 paragraph 0051-0059 and background).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.









Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571-272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BINH C TAT/Primary Examiner, Art Unit 2851